Citation Nr: 0834310	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-06 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disabilities 
manifested by abdominal pain, nausea, vomiting, diarrhea, and 
left heel pain to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for a right foot 
disorder, to include as due to undiagnosed illness. 

4.  Entitlement to an initial disability rating greater than 
70 percent for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Clayte Binion, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active duty from December 1990 to April 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

By rating decision dated in January 2008, the RO increased 
the disability rating for the veteran's PTSD from 10 percent 
to 70 percent disabling effective April 28, 2004, the day of 
the veteran's claim.  Despite the RO's actions, the veteran's 
appeal for a higher initial rating for her PTSD remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for 
hypertension and a right foot disorder, to include as due to 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The veteran's left heel pain, currently diagnosed as 
calcaneal spur of the left foot with mild plantar fasciitis 
and mild pes planus, was not exhibited in service and has not 
been shown to be etiologically related to the veteran's 
service. 

3.  The preponderance of evidence shows that the veteran has 
an intermittent functional gastrointestinal disorder 
characterized by episodes of abdominal pain, nausea, 
vomiting, and diarrhea which is secondary to her service-
connected PTSD.  

4.  For the course of the appeal, the veteran's PTSD has been 
manifest by no more than some occupational and social 
impairment due to symptoms including depression, panic 
attacks, irritability, and difficulty adapting to stressful 
circumstances (including work or worklike settings).  Total 
occupational and social impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by left 
heel pain is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for an intermittent functional 
gastrointestinal disorder characterized by episodes of 
abdominal pain, nausea, vomiting, and diarrhea is 
established. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  The criteria for an initial disability rating greater 
than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the veteran claims 
that she currently suffers from disabilities manifested by 
abdominal pain, nausea, vomiting, diarrhea, and left heel 
pain which are related to her service in the United States 
Army from December 1990 to April 1991 to include as due to an 
undiagnosed illness.  She also contends that she is entitled 
to an increased disability rating for her service-connected 
PTSD.  

Undiagnosed Illness

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1.	Left Heel Pain

During an August 2006 VA Gulf War Illness examination the 
veteran described pain at night which starts in the left heel 
and radiates up through the Achilles tendon area and to the 
lower portion of the calf muscle.  She also complained of 
intermittent pain on the bottoms of both feet beginning about 
1994 or 1995.  The leg condition of pain in the heel 
radiating up the left calf began in 1993 and the last episode 
of it was in May 2006.  The impression was intermittent night 
time pain of the left heel radiating up the left calf.  The 
examiner stated that this was of unknown etiology but opined 
that it was "less likely than not related to any 
environmental hazards."  

The veteran was afforded another VA examination for her left 
foot in June 2007.  During this examination the veteran 
reported that she developed pain in her left heel in 1991 
while she was in Saudi Arabia.  The pain radiated into the 
area of the left calf.  The impression was calcaneal spur of 
the left foot with mild plantar fasciitis and mild pes 
planus.  The examiner also opined that this was not due to 
any undiagnosed illness or "Gulf War Syndrome."  

The Board finds that the claim for service connection for 
left heel pain is denied on a presumptive basis because the 
disorder has been attributed to a known clinical diagnosis, 
i.e., calcaneal spur of the left foot with mild plantar 
fasciitis and mild pes planus.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

The Board also finds that the preponderance of the evidence 
is against service connection for a left heel disorder on a 
direct basis.  The record does not show that the veteran's 
left heel disorder was manifested in service.  In fact, 
during the veteran's first VA Gulf War Illness examination in 
August 2006 the veteran reported that the left heel pain 
began in 1993, two years after service.  While the veteran 
later reported that her left heel pain developed in 1991 
while she was in Saudi Arabia the Board finds this change in 
reported medical history to be suspect.  Also, the August 
2006 VA examiner opined that the veteran's left heel pain was 
"less likely than not related to any environmental hazards" 
and the June 2007 VA examiner opined that the veteran's left 
heel pain was not due to any undiagnosed illness or "Gulf 
War Syndrome."  There are no medical opinions of record that 
directly relate the veteran's calcaneal spur of the left foot 
with mild plantar fasciitis and mild pes planus to service or 
to any event therein.  

The evidence of a nexus between the veteran's left heel pain 
and her military service is limited to the statements 
provided by the veteran for compensation purposes.  The 
veteran may sincerely believe that her claimed disability is 
related to service, but as a layperson, she is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

	2.  Abdominal pain, nausea, vomiting, and diarrhea

During an August 2006 VA Gulf War Illness examination the 
veteran reported that she began experiencing upper 
gastrointestinal (GI) problems in 1992.  This involved 
epigastric pain, nausea, vomiting, and diarrhea.  At the time 
of this examination the veteran was reportedly on medication 
which had done a very good job of relieving her symptoms.  
The veteran reported undergoing an Upper GI series which 
showed some reflux but no ulcer disease.  She also underwent 
endoscopy which was reportedly normal.  Colonoscopy was done 
for the diarrhea and abdominal pain which showed internal and 
external hemorrhoids along with a poor bowel prep.  The 
impression was intermittent functional gastrointestinal 
condition characterized by episodes of abdominal pain, 
nausea, vomiting, and diarrhea.  Endoscopy has shown no 
pathology.  This is believed to be on a functional basis 
related to her psychiatric problems.  She has continued long 
term treatment for PTSD.  The condition responds well to the 
medications when it flares up.   

The Board finds that the claim for service connection for 
abdominal pain, nausea, vomiting, and diarrhea is warranted 
on a secondary basis.  The August 2006 VA examiner attributed 
the veteran's intermittent functional gastrointestinal 
condition characterized by episodes of abdominal pain, 
nausea, vomiting, and diarrhea to her service-connected PTSD.  
As above, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service- connected. See 38 C.F.R. § 3.310.  There are no 
contrary medical opinions of record.  Thus, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
these facts provide a plausible basis to conclude that the 
veteran's abdominal pain, nausea, vomiting, and diarrhea are 
related to her military service and service connection for 
abdominal pain, nausea, vomiting, and diarrhea is granted.  
38 U.S.C.A. § 5107(b).

PTSD

If a disability is determined to be service-connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1.

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under that code, 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the level of severity of the veteran's 
PTSD includes VA psychiatric examinations dated in March and 
December 2007.  During the March 2007 examination the veteran 
reported that she had worked for the United States Postal 
Service for 28 years as a clerk.  She was previously married 
but obtained a divorce and has two adult sons with whom she 
maintains good relationships.  She also maintains a good 
relationship with her younger sister and spends time with 
"union people" from work as she was a "union officer."  
She denied alcohol or drug abuse but reported some assaultive 
behavior attributed to her "explosive anger."    

On mental status examination the examiner noted that there 
was no impairment of thought process or communication.  The 
veteran denied delusions, hallucinations, and 
suicidal/homicidal ideation.  Her ability to maintain 
personal hygiene was intact and she was oriented to person, 
place, and time.  The veteran reported that her memory had 
worsened but she could not describe it specifically.  She 
denied obsessive or ritualistic behavior that interfered with 
routine activities and her rate and flow of speech were 
within normal limits.  She began having panic attacks in July 
2003 which occurred several times per day but the frequency 
decreased starting in June/July 2006 and now she only has 
panic attacks about three times per year.  With regard to 
depression, the veteran reported that within the past two 
weeks she had depressed moods daily and before that she was 
experiencing depressed moods about once a month.  No 
significant impaired impulse control was noted and the 
veteran reported that she gets about 5 hours of sleep per 
day.  The examiner diagnosed the veteran with major 
depressive disorder and PTSD and assigned a GAF score of 45.  

With regard to her employment history, the veteran reported 
that her PTSD did not affect her greatly until 2003 when she 
became irritable and intolerant of other people and walked 
off of the job one day because of anger that was difficult to 
control.  She was on psychiatric leave from June through 
October 2003.  Her relationships with her family and friends 
suffered and she turned to alcohol for a while and neglected 
cleaning her apartment or performing well at work.  

During the December 2007 VA examination the examiner noted 
the veteran's history of GAF scores.  The veteran first came 
to VA for mental health assistance in July 2004 which 
resulted in diagnoses of depression and PTSD and a GAF score 
of 40.  Subsequent to that first evaluation, there do not 
appear to be any entries in terms of the GAF score that rise 
above a score of 49.  Most of the veteran's GAF scores are in 
the 40s over the course of a three year period.  

The veteran reported that since the March 2007 VA 
examination, she had been very depressed and was experiencing 
frequent nightmares.  She was having a high level of work 
related stress, felt fatigued and exhausted, and was quite 
tearful.  She also reported problems with irritability and 
missing a great deal of work due to mental health symptoms.  
She reported frequent nightmares and stated that she had 
begun drinking again in the last couple of months.  She 
reported that she was at "the end of her rope" with regard 
to work and was not sure whether she could tolerate the 
workplace much longer.  On a scale of one to ten the veteran 
estimated that her mood level and psychiatric symptoms were 
typically at about a seven.  

The veteran had no history of remissions since the previous 
VA examination and her capacity for adjustment in terms of 
occupational functioning was significantly compromised and in 
terms of social functioning, her capacity was quite poor.  
The veteran was continuing to see VA clinicians for her 
psychiatric care.  She was on three separate mental health 
medications and the dosages had recently been increased due 
to the severity of her symptoms.  She also reported daily 
panic attacks.  

The veteran reiterated her employment history with the United 
States Postal Service for the past 28 years.  She indicated 
that until recently, she had a supervisor that was 
accommodating of the veteran's psychiatric disability but she 
was recently assigned to a less accommodating supervisor.  
She indicated that she had no sick time to take off and was 
being hassled about taking off time from work.  Her 
supervisors are constantly standing over her and yelling at 
her for no reason.  She cannot take her medication and work 
at the same time, because it makes her too tired; but if she 
does not take her medication, then she has overwhelming 
symptoms of psychiatric disturbance.  The examiner noted that 
the veteran was missing a considerable amount of work due to 
her psychiatric symptoms and opined that her occupational 
impairment was moderate.  

Socially, the veteran was extremely isolated and alone.  
While she maintains relationships with her sisters and one 
son, she stated that she would rather be alone.  However, the 
veteran did report that she regularly attends church and 
meetings for her workers union.  The VA examiner noted that 
the veteran was extremely withdrawn and isolated and opined 
that her social functioning was seriously impaired.  The 
veteran also reported that she began drinking regularly again 
about two months prior to help her get to sleep and relax in 
the evening.  She estimates that she drinks two hard liquor 
drinks every night.

On mental status examination the examiner noted that the 
veteran had good grooming and hygiene.  Her eye contact was 
fair and she cried through much of the evaluation session.  
Her posture and gait appeared normal and her psychomotor 
activity was lethargic.  Her manner of interaction was tense 
and somewhat guarded and tentative but also respectful and 
courteous.  Her speech and communication were normal in rate, 
rhythm, tone, and volume.  Her thought processes were clear, 
logical, goal directed and coherent.  Her thought content was 
preoccupied with work related stressors.  She had no history 
of delusions and she reported that sometimes, she hears the 
sound of alarms or sirens, but not voices.  Her mood was 
self-reported to be depressed, stressed, and irritable and 
her affect was depressed.  She denied suicidal or homicidal 
ideation but did sometimes think about wanting to hurt people 
and wishing that life would end.  However, she had no plans 
or thoughts about actively taking her own life or the lives 
of others.  She was oriented times three, showed significant 
difficulties concentrating and was unable to complete the 
serial 3's task.  Her memory was intact and her abstract 
reasoning skills appeared intact, as well.  Her social 
judgment was also intact and her level of psychological 
insight appeared to be fair.  

Her thought processes were generally clear and she was able 
to communicate effectively.  The examiner noted that the 
veteran missed a considerable about of work, due to her 
psychiatric symptoms and characterized her occupational 
impairment as moderate to serious.  The veteran was highly 
withdrawn and became upset easily.  Her social functioning 
was considered to be seriously impaired.  The veteran did not 
indicate that she was unable to complete activities of daily 
living secondary to her psychiatric symptoms.  The impression 
was PTSD, chronic, moderate to severe and the examiner 
assigned a GAF score of 45.  

Also of record are VA treatment notes dated from July 2004 
through November 2007 and private treatment reports dated 
from September 2002 through January 2005.  These records 
reflect treatment for the veteran's major depressive disorder 
and PTSD and show several GAF scores ranging from 40 to 49.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 70 
percent.  The March 2007 VA examination shows that the 
veteran reported panic attacks and depression.  On 
examination, however, she was alert and oriented.  The 
veteran denied delusions, hallucinations, and 
suicidal/homicidal ideation and her ability to maintain 
personal hygiene was intact.

The December 2007 VA examination shows that the veteran 
continued to suffer from panic attacks and depression.  On 
examination, however, she was alert and oriented.  She had 
good grooming and hygiene and her thought processes were 
clear, logical, goal directed and coherent.  She denied 
suicidal or homicidal ideation, her social judgment was also 
intact and her level of psychological insight appeared to be 
fair.  As for industrial impairment, while the veteran 
reported difficulty at work, the record shows that she has 
been gainfully employed for the past 28 years by the same 
employer.

Finally, while the March and December 2007 VA examiners 
assigned GAF scores of 45, i.e., serious symptoms, there is 
no indication that these symptoms warrant a 100 percent 
rating.  The Board finds that when this evidence is weighed 
together with the other evidence of record, particularly the 
findings as to her psychiatric condition and functioning, 
that the evidence does not show that the veteran's symptoms, 
which include depression and panic attacks, are of such 
severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 70 percent under DC 9411.  See 38 C.F.R. § 4.7.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

In this case, the veteran's occupational impairment has been 
characterized as moderate to serious.  The rating criteria 
for mental disorders, however, reasonably describe the 
veteran's disability level and symptomatology.  Her 
disability picture is contemplated by the rating schedule; 
and the assigned initial rating is adequate and appropriate 
to compensate her disability.  Therefore, it is not necessary 
to refer the rating of the veteran's PTSD to designated VA 
officials for consideration of an extraschedular rating. 
  
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the Gulf War Illness claims, the RO provided 
the appellant pre-adjudication notice by letter dated in 
March 2005.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), such notice was sent in 
March 2006 and the claim was readjudicated in a July 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the claim for service connection for left heel 
pain, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)

With regard to the PTSD claim, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim was awarded with an 
effective date of April 28, 2004, the date of her claim, and 
a 10 percent rating was initially assigned.  She was provided 
notice of how to appeal that decision, and she did so.  She 
was provided a statement of the case that advised her of the 
applicable law and criteria required for a higher rating and 
she demonstrated her actual knowledge of what was required to 
substantiate a higher rating in her argument included on her 
Substantive Appeal.  Later, by rating decision dated in 
January 2008, she was notified that she was being afforded an 
even higher disability rating of 70 percent from April 28, 
2004, also the date of her claim.  Although she was not 
provided pre-adjudicatory notice that she would be assigned 
an effective date in accordance with the facts found as 
required by Dingess, she was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Moreover, the record shows that the 
appellant was represented by a private attorney throughout 
the adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board although she declined to do so.  While the veteran's 
service treatment records are not part of the record, VA made 
several attempts to obtain these records, as was documented 
in a November 2006 Formal Finding on the Unavailability of 
Service Medical Records.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a disability manifested by left heel 
pain is denied.

Service connection for an intermittent functional 
gastrointestinal disorder characterized by episodes of 
abdominal pain, nausea, vomiting, and diarrhea is granted.

An initial disability rating greater than 70 percent for PTSD 
is denied.


REMAND

In December 2004 the veteran submitted a claim for Gulf War 
Syndrome.  Subsequently she was afforded a VA Gulf War 
Illness examination in August 2006.  During this examination 
the veteran claimed she suffered from high blood pressure, 
dry cough, breathing problems, a leg disorder, a foot 
disorder, a stomach disorder, vomiting, nausea, and diarrhea 
as a result of Gulf War undiagnosed illnesses.  The 
impression of the examination was: 1) essential hypertension 
well controlled on medications unrelated to Gulf War 
experience, 2) dry cough secondary to some type of mechanical 
irritation of the trachea while lying down and also unrelated 
to the environmental hazards in the Gulf War, 3) occasional 
difficulty with deep breathing which is likely a functional 
problem (veteran has no known pulmonary disease), 4) 
intermittent night time pain of the left heel radiating up 
the left calf.  This is of unknown etiology but is less 
likely than not related to any environment hazards. 5) 
bilateral pes planus and painful bunion of the right great 
toe.  This is also unrelated to environmental hazards of the 
Gulf. 6) Intermittent functional gastrointestinal condition 
characterized by episodes of abdominal pain, nausea, 
vomiting, and diarrhea.  Endoscopy has shown no pathology.  
This is believed to be on a functional basis related to her 
psychiatric problems.  She has continued long term treatment 
for PTSD.  The condition responds well to the medications 
when it flares up.  

In its December 2006 rating decision the RO divided the claim 
into three separate issues, 1) Gulf War Syndrome, 2) 
Hypertension, and 3) Bilateral Pes Planus, bunion of right 
great toe.  With regard to the issue labeled "Gulf War 
Syndrome" the RO addressed the gastrointestinal complaints.  
However, the Gulf War Syndrome criteria were used to evaluate 
all three issues.  In a December 2006 statement the veteran's 
representative noted disagreement with the "current rating 
denying the Gulf War Syndrome claims." In its February 2007 
statement of the case (SOC) the RO only addressed the issue 
labeled "Gulf War Syndrome" which was specific to the 
veteran's complaints of gastrointestinal problems only.  
Subsequently, in February 2007 correspondence the veteran's 
representative addressed the left heel issue which, notably, 
was not included in the February 2007 SOC.  The RO ordered 
another VA examination for the left heel in June 2007 and 
included a discussion of the left heel in the July 2007 
supplemental statement of the case (SSOC) denying service 
connection for "Gulf War Syndrome."  The RO has only 
addressed the veteran's gastrointestinal and left heel 
complaints in this appeal.  The Board finds that the December 
2006 notice of disagreement referring to the "current rating 
denying Gulf War Syndrome claims" pertains to the 
hypertension and right foot issues as well.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the veteran has not been issued a statement 
of the case pertaining to the hypertension and right foot 
issues.  Accordingly, the Board is required to remand these 
issues to the RO for the issuance of a statement of the case.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) 
specifically regarding the issues of 
entitlement to service connection for 
hypertension and right foot disorders 
to include as due to undiagnosed 
illnesses.  The RO should also advise 
the appellant of the need to timely 
file a substantive appeal if she 
desires appellate review of these 
issues.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


